ieNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meredith Struby on 1/24/22.
The application has been amended as follows utilizing the claims filed on 1/12/22: 
Claim 1 at line 10 after “a longitudinal opening” insert –[defining a cutting line]–

Claim 20
at line 2 after “said second main body,” delete –[[for correctly positioning]]– and insert –[the positioning foot adapted to correctly position]–
at line 5 after “has a lower surface” delete –[[ shaped on the anatomy of]]– and insert –[adapted to match a surface of]–

Key: [[text]] = deleted text; [text] = inserted text

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises guide for performing a periacetabular osteotomy.  The guide comprising a first main body (2) with a longitudinal opening (3) defining a cutting line for insertion of a cutting instrument, the first main body (2) has a first and second portion (2’,2”)and at least two fixing arms (4a,4b)extending away from the first main body (2) on opposite sides (Fig. 1).  The guide also comprises a second main body (13) with a longitudinal opening (14) defining a cutting line for insertion of a cutting instrument, the first main body (13) has a first and second portion (13’,13”) (Fig. 3).  Wherein said first portion (13’) of the second main body (13) has the same shape and is superimposable on the second portion (2”) of the first main body (2) such that the cutting line defined by the opening (3) of the first main body (2) is continued by the opening (14) of the second main body (13).
The closest prior art of record appears to be: Vigneron et al (US Patent Pub. 20140074099A1).  Vigneron discloses a cutting guide for performing a periacetabular osteotomy (Fig. 12A-12K).  Specifically, Vigneron a first main body (central portion of 2,3 having 4 and 8) having a longitudinal opening (8) defining a cutting line for the insertion of a cutting instrument, first main body (central portion of 2,3 having 4 and 8)  having a first and second portion and at least two positioning and fixing arms (portion of 2,3 in which 9 is located) extending away from said first main body (central portion of 2,3 having 4 and 8) from opposite sides (Fig. 12A-12K).  Vigneron also discloses a second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) having a longitudinal opening (19) defining a cutting line for the insertion of a cutting instrument, the second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) also having a first and second portion (Fig. 13A). 
However, Vigneron fails to disclose wherein the first portion of the second main body is superimposable on the first portion of the first main body to create a single continuous cutting line. Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775